                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

                                               :
ALLSTATE INSURANCE COMPANY,                    :
                   Plaintiff,                  :
                                               :
                       v.                      :                  No. 5:18-cv-00699
                                               :
ELECTROLUX HOME PRODUCTS,                      :
                 Defendant.                    :
                                               :

                                            ORDER

       AND NOW, this 3rd day of October, 2018, upon consideration of the Court’s Order and
Opinion issued August 3, 2018, ECF Nos. 16 and 17, the Court’s Opinion issued simultaneously
with this Order, Plaintiff’s Brief in Support of its Motion for Reconsideration or in the
Alternative Motion to Join and Consolidate, ECF No. 18, and Defendant Electrolux Home
Products, Inc.’s Opposition to Plaintiff’s Motion For Reconsideration, ECF No. 19, IT IS
ORDERED as follows:

       1.      Plaintiff’s motion, ECF No. 19, is DENIED in part and GRANTED in part, as
follows:

               A. Plaintiff’s question 1 in its brief in support of its motion is DENIED with
                   prejudice. 1

               B. Plaintiff’s question 2 in its brief in support of its motion is DENIED without
                   prejudice.

               C. Plaintiff’s question 3 in its brief in support of its motion is GRANTED.

       2.      Any renewed motion for reconsideration as to question 2 SHALL meet the
following requirements:


1
       See Opinion dated October 3, 2018, n.1.


                                                 1
                                              100218
              i. Such motion shall be filed on or before 5:00 p.m. Friday, October 12, 2018;

              ii. For each of the 64 claims dismissed in the Court’s Order and Opinion issued
                  August 3, 2018, ECF Nos. 16 and 17, the motion shall note, in proper legal
                  citation form and with a short parenthetical explanation, whether the particular
                  state substantive law under which the claims arise allows for punitive
                  damages for the claims asserted in the Complaint;

              iii. For each of the 64 claims dismissed in the Court’s Order and Opinion issued
                  August 3, 2018, ECF Nos. 16 and 17, the motion shall note, in proper legal
                  citation form and with a short parenthetical explanation, whether the particular
                  state substantive law under which the claims arise allows for a subrogee to
                  recover punitive damages to the same extent as its subrogor;

              iv. To the extent that items ii or iii above include caps on the punitive damages
                  allowed, such motion shall include a brief explanation as to how the capped
                  punitive damages plus the previously alleged compensatory damages satisfy
                  the amount in controversy required for diversity actions. 2

       3.     Plaintiff is DIRECTED to file an amended complaint for claims “www,” “xxx,”
and “bbbb” no later than October 19, 2018.

                                             BY THE COURT:




                                              /s/ Joseph F. Leeson, Jr.
                                             JOSEPH F. LEESON, JR.
                                             United States District Judge




2
       For example, if state x caps punitive damages at $50,000 it would be sufficient to write
“Claim A seeks compensatory damages in the amount of $25,000. Claim A occurred in state x
which allows punitive damages up to $50,000. Therefore, the total possible damages satisfy the
amount in controversy required for diversity actions.”


                                                2
                                             100218
